 Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 1 of 17 PageID #: 14266



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 2:18-cr-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.


                     MEMORANDUM OPINION AND ORDER
     Before the court is defendant Muhammed Samer Nasher-Alneam,

M.D.’s motion made at trial under Rule 29(b) of the Federal

Rules of Criminal Procedure for judgment of acquittal and Brief

in Support by Muhammed Samer Nasher-Alneam of (Oral) Motion for

Judgment of Acquittal (ECF No. 181).          The government filed a

Response in Opposition.        (ECF No. 197).    For the reasons that

follow, the defendant’s motion is GRANTED, in part, and DENIED,

in part.

                          I.     BACKGROUND

     After the government presented its case, the defendant

orally moved for a judgment of acquittal on counts five,

sixteen, fifteen, and nineteen through twenty-two.           The court

reserved its ruling on the motion.        Following the 15-day trial,

four of which days the jury deliberated, the jury communicated

to the court on the record they would not be able to reach a

unanimous decision as to any Count of the Second Superseding

Indictment.    After the jury communicated this to the court, the

defendant made an oral motion for a mistrial.          The court granted
 Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 2 of 17 PageID #: 14267



the defendant’s motion on the record.         The defendant then orally

renewed its motion for judgment of acquittal on the specific

counts discussed below.

                           II.    APPLICABLE LAW

     On deciding a motion under Rule 29, the court must view the

evidence in the light most favorable to the government and give

the government the benefit of all reasonable inferences to be

drawn from that evidence.        United States v. Bailey, 819 F.3d 92,

95 (4th Cir. 2016); United States v. Lespeir, 725 F.3d 437, 447

(4th Cir. 2013); United States v. Royal, 731 F.3d 333,337 (4th

Cir. 2013); United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).    The trial court is not permitted to judge the

credibility of the witnesses; it must assume that the jury

resolved all contradictions in favor of the government.            United

States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998), cert.

denied, 525 U.S. 1141 (1999).       When a motion for judgment of

acquittal is made at the conclusion of the government’s case in

chief and the court reserves its ruling, the court must decide

the motion on the basis of the evidence at the time the ruling

was reserved.    Fed. R. Crim. P. 29(b).

                              III. ANALYSIS

     A. Defendant’s Allegation that Count Sixteen Should Be
        Dismissed.

     Count Sixteen of the Second Superseding Indictment charges

the defendant with the illegal distribution of oxycodone and

                                      2
    Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 3 of 17 PageID #: 14268



oxymorphone, resulting in the death of A.J.             The defendant

argues that he should be acquitted of this count for two main

reasons.      First, the defendant argues that it would be

unconstitutional to permit the jury to convict Dr. Nasher

without reaching unanimity as to a single distribution of a

controlled substance whose use resulted in the death of a

patient. 1     (See ECF No. 181, p. 2).       Second, the defendant argues

that the government’s case did not provide sufficient evidence

for a jury to determine beyond a reasonable doubt that the

oxycodone found post-mortem in A.J.’s body is attributable to

drugs obtained from the defendant.           (See id., p. 3).      Because

only the defendant’s second argument relates to the sufficiency

of the government’s evidence, the court will only consider this

argument for the Rule 29 analysis.           See U.S. v. Mackins, 32 F.3d

134, 138 (4th Cir. 1994) (explaining that a judgment of

acquittal must be based upon the insufficiency of the evidence).

        In support of his argument that the government presented

insufficient evidence for Count Sixteen, the defendant states

that the government presented no evidence that the February 3,

2015 Percocet 2 prescription was ever picked up at the pharmacy.

(ECF No. 181, p. 2).        The defendant further states that “[t]he


1 Dr. Nasher sought dismissal of Count Sixteen prior to trial
based upon this argument. (ECF No. 118).
2 Percocet is the brand name for a tablet that combines oxycodone

and aceteminophen, or Tylenol.
                                        3
 Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 4 of 17 PageID #: 14269



February 24, 2015 Percocet prescription—alleged to cause the

death of A.J.—was torn up and thrown away in a bus station in

Columbus, Ohio.”     Id.    Thus, the defendant argues that the

government presented insufficient evidence for a reasonable jury

to conclude that any Percocet prescription was ever filled

leading up to the death of A.J.        Id.

     The court finds that there was sufficient evidence for a

jury to reach a reasonable conclusion that A.J. filled and

picked up the prescription for Percocet on February 3, 2015.             As

the government detailed in its responsive brief to the

defendant’s motion, while the February 3, 2015 prescription does

not appear on the West Virginia Board of Pharmacy record for

A.J., FBI Special Agent Jennifer King testified that the

prescription was retrieved from BeWell and the prescription has

a sticker on it indicating that the prescription was filled.

(See ECF No. 197, p.6).       The February 3, 2015 prescription was

for a 30-day supply of Percocet.         See id.   The government argues

that this evidence coupled with the testimony of Ricky Johnson,

who testified that the February 24, 2015 Percocet prescription

was too early to fill, would allow a jury to reasonably conclude

that A.J. filled and picked up the prescription of Percocet on

February 3, 2015.     Id.    The court agrees with the government as

to the sufficiency of this evidence.



                                     4
 Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 5 of 17 PageID #: 14270



     Thus, because the court finds that the government presented

sufficient evidence for a jury to determine beyond a reasonable

doubt that the oxycodone found post-mortem in A.J.’s body is

attributable to drugs obtained from the defendant, the

defendant’s motion for a judgment of acquittal for Count Sixteen

is DENIED.

     B. Defendant’s Contention That He Should Be Acquitted of
        Count Fifteen.

     Count Fifteen of the Second Superseding Indictment charges

the defendant with the illegal distribution of oxycodone,

resulting in the death of S.S.       First, the defendant argues

there was not competent evidence presented at trial from which a

jury could conclude that S.S.’s death resulted from the use of

substances prescribed by him.       (ECF No. 181, p. 3).       Second, the

defendant argues his Sixth Amendment confrontation rights were

violated because he did not have the opportunity to cross-

examine the individual at NMS Lab, located in Willow Grove,

P.A., who conducted the toxicology analysis regarding S.S.             Id.

     Regarding the sufficiency of evidence at trial, the court

agrees with the government that there was sufficient evidence in

the record to permit a reasonable jury to return a verdict of

guilty on Count Fifteen.      As the government highlighted in its

Response in Opposition to the defendant’s motion for judgment of

acquittal:


                                     5
 Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 6 of 17 PageID #: 14271



     Dr. Gene Kennedy testified that the oxycodone
     prescription issued by the defendant to S.S. on
     September 9, 2014, was not for a legitimate medical
     purpose and was issued outside the course of a
     legitimate medical purpose. Dr. Stacey Hail testified
     that oxycodone, which was prescribed to S.S. by Dr.
     Nasher only three days before his death, was the cause
     of death. Robert Crawford further testified about the
     behavior of S.S. on the night he died, telling the
     jury that S.S. was removing oxycodone pills from a
     prescription medicine bottle, crushing them, and
     snorting them. Corporal Howell, who responded to
     S.S.’s residence to investigate the unattended death,
     corroborated the account of Mr. Crawford when he
     testified about observing white powder residue, a
     hammer covered with white residue, and two straws on a
     table in the residence. Finally, Government’s Exhibit
     31, the Board of Pharmacy report for S.S., indicates
     that he filled the prescription issued by defendant
     for oxycodone on September 9, 2014, and was not
     obtaining oxycodone from any other doctor.

(ECF No. 197, pgs. 4-5) (internal citations omitted).

     The court finds the government accurately described

the evidence presented at trial, and that this evidence is

sufficient for a reasonable jury to determine that the

defendant distributed the oxycodone on September 9, 2014,

without a legitimate medical purpose and outside the bounds

of medical practice, and that the oxycodone ultimately

caused the death of S.S.

     Turning to the defendant’s confrontation right

argument, the government cites to Lockhart v. Nelson, 488

U.S. 33, 40 (1988) in its brief in response to the

defendant’s motion for judgment of acquittal for Count

Fifteen.   (ECF No. 197, p. 4).      In Lockhart, the Supreme

                                     6
 Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 7 of 17 PageID #: 14272



Court explained that retrial, rather than a judgment of

acquittal, is the appropriate resolution if evidence was

improperly admitted against a defendant and without such

improperly-admitted evidence there would not have been

sufficient evidence to convict.        Id.   The court finds

Lockhart to be controlling, and thus, finds that a new

trial is the proper remedy for the defendant’s inability to

cross-examine the individual who obtained the lab results

presented on the death certificate, not a judgment of

acquittal on this count.      Thus, because a new trial is

being afforded, the court finds that the defendant’s Sixth

Amendment confrontation right argument is moot as it

relates to the pending motion for judgment of acquittal.

     Therefore, because the court finds that there was

sufficient evidence for a reasonable jury to return a

verdict of guilty on Count Fifteen, and because the

defendant’s constitutional objection can be cured through a

new trial, the defendant’s motion for judgment of acquittal

on Count Fifteen is DENIED.

     C. Defendant’s Allegation That He Should Be Acquitted for
        Count Five Because There Is No Evidence of Unlawful
        Distribution.

     Count Five of the Second Superseding Indictment charges the

defendant with knowingly and intentionally distributing a

quantity of a controlled substance to his brother, B.N., not for

                                     7
 Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 8 of 17 PageID #: 14273



legitimate medical purposes in the usual course of professional

medical practice and beyond the bounds of medical practice in

violation of 21 U.S.C. § 841(a)(1).        The defendant’s argument in

support of his motion for judgement of acquittal regarding this

count is that “[t]he sum total of the government’s evidence on

Count Five was that Dr. Nasher wrote a prescription to his

brother, that he did not create a medical chart for his brother,

and that there is no rule which either (1) prohibits prescribing

for family members, or (2) requires a physician to create a

chart.”    (ECF No. 181, p. 6).

     The government responds to the defendant’s argument by

stating:

     the jury heard evidence that defendant issued a
     months’ worth of a strong opioid to his brother with
     no documentation whatsoever of the reasons for the
     distribution or the manner in which the drug was
     distributed. The jury also heard from Dr. Kennedy that
     prescribing controlled substances to family members
     and prescribing without documentation are not
     acceptable medical practice. Sufficient evidence was
     presented at trial for the jury to conclude that
     defendant distributed methadone to his brother with no
     legitimate medical purpose and outside the bounds of a
     professional medical practice.

(ECF No. 197, p. 3).

     The court finds that, viewing this evidence in the light

most favorable to the government, a judgment of acquittal is not

warranted because the evidence is sufficient for a reasonable

jury to reach a determination of guilt.         Specifically, the court


                                     8
 Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 9 of 17 PageID #: 14274



believes there is sufficient evidence for the jury to assess the

credibility of Dr. Kennedy’s expert opinion as to the legitimacy

of the defendant’s prescriptions to his brother in conjunction

with other circumstantial evidence and make a reasoned decision

as to the defendant’s guilt.       Therefore, the defendant’s motion

for a judgment of acquittal as to Count Five is DENIED.

     D. Defendant’s Allegation That There is No Evidence of Money
        Laundering to Support a Jury Conviction for Counts
        Nineteen though Twenty-Two

     Counts Nineteen, Twenty, Twenty-One and Twenty-Two of the

Second Superseding Indictment charge the defendant with

“international money laundering” in violation of 18 U.S.C. §

1956(a)(2)(B)(i).     The Second Superseding Indictment alleges the

defendant knowingly transferred funds from a place in the United

States to and through a place outside the United States, knowing

that the funds involved in the transfer represented the proceeds

of some form of unlawful activity and in fact involved the

proceeds of specified unlawful activity, that is, he knowingly

and intentionally distributed Schedule II and III controlled

substances, not for legitimate medical purposes in the usual

course of professional medical practice and beyond the bounds of

medical practice in violation of 21 U.S.C. § 841(a)(1).

     As explained by the United States Court of Appeals for the

Fourth Circuit, to sustain a conviction under 18 U.S.C. §

1956(a)(2)(B)(i), the government must prove:

                                     9
Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 10 of 17 PageID #: 14275



     (1) The defendant conducted or attempted to conduct a
     financial transaction having at least a de minimus
     effect on intrastate commerce or involving the use of
     a financial institution which is engaged in, or the
     activities of which have at least a de minimus effect
     on, intrastate commerce; (2) the property that was the
     subject of the transaction involved the proceeds of
     specified unlawful activity; (3) the defendant knew
     that the property involved represented the proceeds of
     some form of unlawful activity; and (4) the defendant
     knew that the transaction was designed in whole or
     part, to conceal or disguise the nature, the location,
     the source, the ownership, or the control of the
     proceeds of the unlawful activity.

     U.S. v. Wilkinson, 137 F.3d 214, 221 (4th Cir.

1998)(internal citations omitted)(citing 18 U.S.C. §

1956(a)(2)(B)(i)). In a prosecution under 18 U.S.C. §

1956(a)(1)(B)(i), the government must prove “a specific intent

to structure a transaction so as to conceal the true nature of

the proceeds.”    See U.S. v. Gilliam, 975 F.2d 1050, 1056 (4th

Cir. 1992).   Thus, to establish the fourth element, the

Government must prove a specific intent to conceal.           United

States v. Villarini, 238 F.3d 530, 533 (4th Cir. 2001) (citing

Gilliam, 975 F.2d at 1056).

     The court construes the defendant’s argument in support of

a judgment of acquittal to be that the government’s evidence for

Counts Nineteen though Twenty-Two is deficient as to the second

and fourth elements.     Based upon a thorough review of the

evidence at trial, the court concludes that the government

failed to provide sufficient evidence to support the fourth


                                    10
Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 11 of 17 PageID #: 14276



element—namely, concealment of the transferred funds.           Thus, the

court’s analysis will focus on the sufficiency of the

government’s evidence concerning the defendant’s concealment of

the alleged illegally internationally transferred money.

     Here, the defendant contends the government’s evidence

fails to demonstrate concealment.         (See ECF No. 181, pg. 7).

The defendant argues that “the government’s ‘concealment theory’

is that Dr. Nasher transferred funds from his business—which he

owns-into his personal account—which he also owns—before walking

into a BB&T branch and instructing the bank staff to send money

to support his family overseas.”         (ECF No. 181, p. 7).     In

support of his argument that a judgment of acquittal for counts

Nineteen through Twenty-Two is appropriate, the defendant

states:

     The wire transfer evidence in this case is simple,
     straightforward, and was followed with ease. Dr.
     Nasher transferred money from his business account
     into his personal account. He then walked into a bank
     branch and instructed the bank staff to transfer money
     abroad. Nothing about these transactions concealed
     the source, origin, nature, or ownership of the funds
     at issue. Nothing about these transactions created
     the false appearance of legitimate wealth. Nothing
     about these transactions constitutes international
     money laundering.

(ECF No. 181, p. 8).

     In response, the government states that the evidence of the

defendant transferring money from his business account to his

personal account before sending it overseas, the defendant’s

                                    11
Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 12 of 17 PageID #: 14277



accountant only having access to his business account statements

and not personal account, and the “vague reasons” for sending

money to his family members overseas all demonstrate the

defendant’s attempt to conceal his transaction.          (ECF No. 197,

p. 8).

     Upon comparing the facts of this case to the law in this

jurisdiction, the court is not persuaded by the government’s

concealment argument.     Both parties cite to Wilkinson, 137 F.3d

214 in support of their arguments.

     In Wilkinson, 137 F.3d 214, the defendants transferred

funds between bank accounts with the knowledge that the receiver

of the funds would doctor the books to conceal the true nature

and source of the funds.      Therefore, the Wilkinson court found

that a judgment of acquittal was not proper where “the jury was

entitled to infer that the [d]efendants would not have

transferred the funds unless they knew that [the receiver of the

funds] would doctor the books upon receipt of the funds, and

thus was entitled to find that the [d]efendants structured the

transactions so as to conceal their true nature and source.”

Wilkinson, 137 F.3d at 223.

     The court finds that in the present case, unlike the

evidence in Wilkinson, 137 F.3d 214, there is no evidence to

demonstrate that, by transferring money from his business

account to his personal account and then sending the money to

                                    12
Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 13 of 17 PageID #: 14278



his family overseas, Dr. Nasher had the specific intent to

design this transaction to conceal the nature and source of the

funds.

     Likewise, the Fourth Circuit has also denied a motion for a

judgment of acquittal based upon substantial evidence of the

defendant’s specific intent to conceal the transaction.            See

Villarini, 238 F.3d 530.       In Villarini, the defendant, who

worked as a bank teller, embezzled $83,000 by overstating bank

customer deposits over a period.         Id.   To conceal the money and

make it look like her legitimate stream of income, the defendant

made separate, smaller deposits into her personal account over a

span of time.    Id. at 533.    The court found that this was

substantial evidence of the defendant’s specific intent to

conceal the transaction and was sufficient to support the

verdicts of guilty on the money laundering counts.           Id.

     The present case is distinguishable from Villarini 238 F.3d

530, because the government has not presented sufficient

evidence that the defendant utilized a scheme or plot with the

specific intent that his transactions would be concealed and not

detected.   The court finds that the government’s argument that

his “unnecessary step of transferring the funds from his

business account to his personal account” is not persuasive

because this is not sufficient evidence of a specific intent to

conceal a transaction.     (See ECF No. 197, p.8).       The court

                                    13
Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 14 of 17 PageID #: 14279



agrees with the defendant that transferring money from his

business to his personal account was a legitimate and normal

action of a business owner.      Thus, the court finds a reasonable

jury could only conclude that the defendant’s action of

transferring money from his business account to his personal

account was legitimate and does not demonstrate an attempt to

conceal an unlawful transaction.

     Additionally, the government’s contention that the “vague

reasons” for transferring the money overseas was the defendant’s

attempt to conceal the transactions is not persuasive.            (ECF No.

197, p.8).   The defendant’s overseas wire transfers had

notations for things such as purchasing a bakery and an

apartment for the defendant’s family overseas.          (See Gov.’s

Exhibits 76 - 79).     At trial, there was evidence to corroborate

the fact that the defendant’s family was in need of financial

assistance, and that property such as a bakery and an apartment

were acquired for the use of the defendant’s family.           The

government did not present evidence that the defendant’s

notations on the wire transfers were unusual or untruthful,

i.e., designed to conceal or disguise.        See § 1956(a)(1)(B)(i).

The court finds that the government’s alleged “vague statements”

for the wire transfers does not amount to a showing that the

defendant’s transaction “was “designed,” at least in part, to

conceal or disguise the “nature,” “location,” “source,”

                                    14
Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 15 of 17 PageID #: 14280



“ownership,” or “control”” of the money.         See Regalado Cuellar

v. U.S., 553 U.S. 550 (2008).

     Furthermore, the government contends that there were other

circumstances surrounding the defendant’s wire transfers to show

defendant’s intent to conceal.       (ECF No. 197).     In the

government’s brief in response to the defendant’s motion, it

states:

     the two transactions on November 12, 2014 were sent to
     family members that purportedly lived at the same
     address, and defendant had to pay a $65.00 wire fee
     for each of these transactions. The transactions on
     February 2, 2017, was also purportedly for defendant’s
     brother, “Bassam Nacher Alnam” who was listed on
     defendant’s personal account and could have accessed
     it just as defendant did.

     Id.

     The court finds that this type of evidence is still

insufficient for a reasonable jury to conclude beyond a

reasonable doubt that the defendant intended to conceal a

transaction.   In light of the alleged approximately $900,000

that the defendant has wire transferred to his family over the

years, this one time occurrence of the defendant paying a wire

fee of $65.00 twice so that he could send money separately to

two different family members does not rise to a level of

significance to support a conviction for money laundering.

Furthermore, the fact the defendant’s brother allegedly had

access to the defendant’s personal bank account is not


                                    15
Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 16 of 17 PageID #: 14281



sufficient evidence to satisfy the government’s burden under

Section 1956(a)(1)(B)(i).

       Thus, the court finds that a reasonable jury would not have

a sufficient evidentiary basis to support a finding of guilt

beyond a reasonable doubt as to Counts Nineteen through Twenty-

two.    See e.g., United States v. Espaillet, 380 F.3d 713, 718

(2d Cir. 2004) (“[A] judgment of acquittal” is warranted “only

if the evidence that the defendant committed the crime alleged

is nonexistent or so meager that no reasonable jury could find

guilt beyond a reasonable doubt.”).

       Therefore, because the government has failed to present

evidence sufficient to support the requisite concealment element

of 18 U.S.C. § 1956(a)(1)(B)(i), the court GRANTS the

defendant’s motion for a judgment of acquittal as to Counts

Nineteen through Twenty-Two.

       In light of the government filing a Third Superseding

Indictment that repeats the money laundering counts in the

Second Superseding Indictment, the court DISMISSES Counts Forty-

Four through Forty-Seven from the Third Superseding Indictment:

this action is necessary to protect the defendant’s Fifth

Amendment constitutional right against double jeopardy.            See

Richardson v. U.S., 468 U.S. 317, 325 (1984) (“we recognize that

the protection of the Double Jeopardy Clause by its terms



                                    16
Case 2:18-cr-00151 Document 231 Filed 06/26/19 Page 17 of 17 PageID #: 14282



applies only if there has been some event, such as an acquittal,

which terminates the original jeopardy.”).

                             IV.   CONCLUSION

     For all these reasons, the court GRANTS in part and DENIES

in part, the defendant’s Motion for Judgment of Acquittal. Thus,

the court ACQUITS the defendant of Counts Nineteen through

Twenty-Two, DISMISSES Counts Forty-Four through Forty-Seven from

the Third Superseding Indictment, and DENIES this motion for

judgment of acquittal as to all other counts.

     The Clerk is directed to send a copy of this Order to

counsel of record, the United States Marshal for the Southern

District of West Virginia and the Probation Office of this

Court.

         IT IS SO ORDERED this 26th day of June, 2019.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge




                                     17
